Exhibit 10.2

[textlogo.jpg]

Textron Financial Corporation 11575 Great Oaks Way Subsidiary of Textron Inc.
Suite 210
Alpharetta, Georgia  30022
(770) 360-9600


PROGRAM AGREEMENT

dated as of May 10, 2004

Attention:  General Managers

Ladies and Gentlemen:

Textron Financial Corporation (“Textron Financial”) is pleased to propose the
following Builder Network Financing Facility Program (“Program”) to the
following entities:

  All American Homes of Colorado, LLC;
All American Homes of Indiana, LLC;
All American Homes of Iowa, LLC;
All American Homes of Kansas, LLC;
All American Homes of North Carolina, LLC;
All American Homes of Ohio, LLC;
All American Homes of Tennessee, LLC;
and Mod-U-Kraf Homes, LLC


(collectively referred to herein as “Company”), for its U.S. builders (the
“Builders”). The above listed entities are independent of one another, and are
not jointly or severally liable for the transactions of every other entity. The
following Program provides the terms and conditions under which Textron
Financial may be the provider of inventory financing to the Builders for their
acquisition of modular housing inventory (“Homes”) from the Company. As
hereinafter provided, for the term of this Program Agreement Textron Financial
shall be the exclusive provider of inventory financing to the Builders of the
Company for the acquisition of Homes to the extent that the Company provides
interest free periods or other interest or interest rate subventions or
equivalent incentive programs to such Builders. This Program (and any programs
contemplated hereunder) are not committed lines of credit, and all financing
shall be subject to Textron Financial’s credit and documentation requirements.
Nothing contained herein shall limit Textron Financial’s right to provide or
decline to provide inventory financing to Builders, in amounts and upon terms
which shall be determined by Textron Financial, in its sole and absolute
discretion, and without notice to the Company other than as set forth herein.
Textron Financial will notify the Company in writing in the event it declines to
provide a line of credit for inventory financing to any Builder which shall have
applied for the same (however, the failure of Textron Financial to do so shall
not affect Textron Financial’s decision not to extend credit to such Builder and
shall not create any liability on the part of Textron Financial to the Company).
The Company’s obligations hereunder will be guaranteed by All American Homes,
LLC (the “Parent”) as provided for in that certain Guaranty Agreement of even
date herewith (the “Guaranty”).

--------------------------------------------------------------------------------

1. Definitions         A. Homes shall be further sub-defined as follows:        
  Model Home:   A Home at a permanent location used as a model for sales of Spec
Homes;           Spec Home:  A Home at a permanent location available for
immediate sale; and           Display Home:  A Home at a commercial sales
location temporarily affixed to the land.           References to the term Home
herein, unless otherwise noted shall refer collectively to every type of modular
floor plan available for financing.         B. Invoices funded by Textron
Financial may consist of various types of costs. There may be more than one of
the following types of cost on any one invoice:           (i)   Unit Cost - the
cost of the modular home, together with delivery and attachment of the Home to
the foundation as evidenced on the invoice from the Company;          
(iii)   Soft Cost - the costs incurred by Builder for the foundation for the
Home, utility connections, costs to increase curb and sales appeal including,
but not limited to, driveway, decking, landscape and furniture, and the costs of
labor associated therewith.       2. Program Terms         2.1 Payments and
Funding:           Payments shall be made to the Company for the Unit Cost
unless it is a Builder buyout as outlined in section 2.6. Payments shall be made
to the Builder, for Soft Costs. Payments shall be as follows:           ALL
PERCENTAGES ARE LISTED AFTER GIVING EFFECT TO AN INVOICE OR ADVANCE DISCOUNT OF
150 BASIS POINTS


  A. Model Home:                   Model Home: Advance Amount:       Unit Cost
100%       Soft Costs Lesser of actual costs or 50% of (Unit Cost)       Textron
Financial must have a first position, recorded mortgage on all Model Home lots.



-2-

--------------------------------------------------------------------------------

  B. Spec Home:                   Spec Home: Advance Amount:       Unit Cost
100%       Soft Costs Lesser of actual costs or 50% of (Unit Cost)              
  Textron Financial must have a first position, recorded mortgage on all Spec
Home lots.


  C. Display Home:                   Display Home: Advance Amount:       Unit
Cost 100%       Soft Costs Lesser of actual costs or 20% of (Unit Cost)        
       

          Textron Financial requires that Builders do not allow any liens to be
filed on Display Homes while financed by Textron Financial Builder must provide
Textron Financial with sufficient information to enable Textron Financial to
complete a fixture filing on Display Home and Display Home location.

       

The parties acknowledge that Soft Costs invoices may be bundled; provided,
however, that Textron Financial will do no more than three fundings on Soft
Costs per Home. Soft Costs invoices may be presented to Textron Financial by
Builder and Textron Financial will confirm with the presenter that it has
reviewed the invoices for reasonableness and confirmed that the work has been
completed in a satisfactory manner and that the invoices or the costs have not
been submitted to Textron Financial for payment prior to the current submission.
Textron Financial shall require Builder to have all contractor and other workman
liens released upon payment. Payments shall be made by Textron Financial to the
party designated by the presenter; provided, however that Textron Financial
shall have the right to otherwise direct payment in the event it reasonably
believes there is need to do so to protect Textron Financial's financial and
collateral interests


  2.2  Payment to     Company 100% of net Unit Cost (after giving effect to any
discounts)         2.3  Interest Rate and     Payments:

(A)   Free Flooring Period:  A loan by Textron Financial to a Builder under an
inventory line of credit to finance the acquisition of a Home by such Builder
from the Company, shall be interest free to such Builder for a period not to
exceed 90 days (the "Free Flooring Period") to be designated by the Company. In
lieu of interest being paid to Textron Financial during the Free Flooring
Period, Company agrees that Textron Financial shall discount each Invoice paid
by 150 basis points. In the event the Prime Rate (as defined below) shall exceed


-3-

--------------------------------------------------------------------------------

   

5.5%, then the discount on each Invoice purchased or advance of Unit Cost, or
Soft Cost thereafter, and while the Prime Rate is in excess of 5.5% shall be
increased by 6.25 basis points for every .25% increase in the Prime Rate over
5.5%. Unless otherwise agreed in writing by Textron Financial and the Company,
interest shall be payable by the Builder monthly, in arrears, and shall be due
and payable by the fifteenth (15th) day of the month following the month in
which such interest accrues.

         

In the event the Company notifies Textron Financial that a home has not been set
up by the Builder to the agreed upon specifications of the Company, the Company
shall have the right to notify Textron Financial within 120 days from the
original invoice date that they will not subsidize the first 90 days of
interest. Textron Financial will then be responsible for collecting interest for
that time period from the Builder and will refund the above referenced discount
to the Company.

         

During the term of this Program Agreement the Company agrees to provide free
flooring periods to Builders only with respect to Homes financed under lines of
credit extended by Textron Financial and agrees not to provide (or permit any of
its affiliates to provide) any interest free periods or other interest or
interest rate subventions or equivalent incentive programs for any Builder in
connection with such Builder's obtaining financing for Companies Modular Housing
from sources other than Textron Financial.

         

(B)   Builder Rate:   Each Builder will pay interest to Textron Financial from
the date any respective invoice or reimbursement of costs is paid by Textron
Financial ("Invoice Purchase Date") in accordance with the agreements between
such Builder and Textron Financial at a basic rate of interest as follows:


  Interest Rate from:
Invoice Purchase       Date: Free flooring period Day 1 - 90     Prime Rate Day
91 - 360     Prime + .50% Day 361 - 720     Prime + 1.00% Day 721 - 1080    
Minimum Prime 5.5%             Documentation Fee:

Generally, one time upfront fee of $500 per Home, although Textron reserves the
right to increase the fee dependent upon state jurisdiction and costs of
document filing.

          Curtailments/       Maturity:

Based on original invoice date. Curtailments will be 1% per month starting day
361 and monthly thereafter until day 1051. Homes will be due in full day 1081.

         

   

Note that the above Builder Rates, Documentation Fees and Curtailments assume
minimum outstandings to Textron Financial at the end of year one of this program
of $25,000,000. In the event outstandings at that time do not meet or

-4-

--------------------------------------------------------------------------------

   

exceed $25,000,000, the parties agree to discuss alternative rate structures. At
maturity of any loan in respect of a Home and irrespective of its credit limit,
each Builder will pay a maturity rate of interest on such loan in accordance
with the agreements between such Builder and Textron Financial, which shall be
[Prime + 4.00%]. A default rate of interest may be as provided in the agreements
between each Builder and Textron Financial and shall be instituted upon defaults
of a Builderfor such actions which shall include but not be limited to
non-payment of sold and unpaid and non-payment after demand of matured
inventory. Unless otherwise agreed in writing by Textron Financial, interest
shall be payable by each Builder monthly, in arrears, and shall be due and
payable by the fifteenth (15th) day of the month following the month in which
such interest accrues.

         

(C)   Interest Rate Terms:   The interest rates set forth above are annual rates
(interest to be calculated on the basis of a 360 day year for the actual number
of days elapsed) and are variable and will be adjusted monthly. For any month,
Prime shall be greater of: (i) the highest prime rate of interest announced
during such month by the Wall Street Journal or such money center bank as
Textron Financial shall select from time to time, or (ii) Minimum Prime of 5.5%
("Minimum Prime"). Application of payments to accrued interest and loan
balances, other than as to immediately available funds, may occur up to two
business days after such payments are deposited into Textron Financial's account
to allow for clearance of checks and other similar instruments and the obtaining
of good funds. Payments owing from the Company, the Parent or any affiliate to
Textron Financial under this Program Agreement, the Repurchase Agreement (as
defined below), the Risk Pool or under any other agreement between the Company
and Textron Financial that are no paid, when due, shall bear interest at Prime +
4% until paid in full and such interest shall be payable upon demand.

         

Textron Financial will send Builders monthly statements for the payment of
interest, and will send billing statements to the Company monthly for any
amounts to be paid by the Company.

        2.4  Invoice Funding     Disbursement:

Textron Financial will fund the proceeds of any loan made in respect of a
manufacturer's invoice for a Home the later of 10 days from Textron Financial's
receipt of such invoice or 10 days from the invoice date (assuming such invoice
and the line of credit of the applicable Builder are in order and Textron
Financial has approved such invoice) with Automated Clearing House funds. All
loans to Builders are booked by Textron Financial on the date on which the
aforesaid invoice is received and approved by Textron Financial notwithstanding
the Company's agreement to delay disbursement of proceeds of such loan as set
forth above.

        2.5  Repurchase Agreement [and   Risk Pool Indemnity]   from Company:

(A)   Repurchase Agreement:   The Company shall provide repurchase support
through a repurchase agreement of even date herewith ("Repurchase



-5-

--------------------------------------------------------------------------------

   

Agreement") as more fully set forth in said Repurchase Agreement. The execution
and delivery of the Repurchase Agreement is a condition precedent to this
Program Agreement's becoming effective.

         

(B)   Risk Pool Indemnity.   TFC shall provide inventory financing to certain
Builders, to be determined through mutual written agreement of the parties,
which may not otherwise qualify for credit approval under normal Textron
Financial credit underwriting standards (the "Risk Pool"). From time to time the
parties shall prepare a writing designating the Builders included in the Risk
Pool. In addition to and separate from any obligations of the Company under the
Repurchase Agreement, and on an annual calendar year basis ("Contract Year"),
the maximum amount the Company shall be liable to Textron Financial for
regarding this indemnity shall be the lesser of (i) 20% of the average annual
net outstandings on all Textron Financial company Risk Pool accounts calculated
on a past 12 full month rolling basis (beginning 12 months after the first
outstandings are funded in the Risk Pool) or if such period is less than 12
months after the first outstandings are funded in the Risk Pool, then the
monthly average for the total number of months that have passed since the
initial funding of a Risk Pool account, or (ii) $2,000,000 (Risk Pool Indemnity
Maximum"). Company will pay Textron Financial within thirty (30) days of request
of such losses. Textron Financial will, in accordance with its internal company
policies, charge losses against the Risk Pool within the time period that such
losses are recognized by Textron Financial. Company's Risk Pool Indemnity
liability shall be refreshed in full as of the first day of each Contract Year
despite any losses that may or may not have been charged against the Risk Pool
during the prior Contract Year. After the Risk Pool Indemnity Maximum has been
incurred in any Contract Year, all remaining credit risk with respect to, and
losses occurring from, the Risk Pool during that Contract Year will be assumed
by Textron Financial (except for the obligations of Company and Coachman
Industries, Inc. under the respective Repurchase Agreement and Guaranty. as
agreed to in the Repurchase Agreement). In such event, the Risk Pool will be
fully refreshed on the first day of the following Contract Year. The terms
"loss" or "losses" as used in this Section shall be defined as any amount owed
to Textron Financial by Builders. Textron Financial shall provide reasonable
information and proof substantiating any loss submitted for reimbursement by
Company hereunder. In the event Textron Financial subsequently recovers losses
that were previously charged to the Company, these recoveries will be returned
to the Company. If those recoveries were in the same Contract Year as the
charge-off, that recovery amount will offset the charge-off for the calculation
the Company's maximum obligation.

        2.6  Builder     buyout:

The lesser of (i) the outstanding balance of any loan advanced in connection
with a Home or (ii) the same advance percentage for Unit Costs, and Soft Costs
in Model Homes, Display Homes or Spec Homes, provided that all amounts advanced
shall be due in full upon the earlier of sale of the particular Home whose
acquisition was financed by such loan, or 36 months from date of the original
manufacturer's invoice for such Home, or funding of such Soft Costs after which
the maturity or default rate of interest shall apply.

    3. Other General Terms:



-6-

--------------------------------------------------------------------------------

  3.1  Facility Limit:

Initially $65,000,000 (said facility limit to consist of unpaid outstanding
principal of loans to Builders plus unpurchased invoice approvals issued by
Textron Financial for Builders).

        3.2  Initial Term
and Renewal     Terms:

Initial three year term subject to automatic one year renewals thereafter
unless, not less than 90 days prior to the last day of any then current term
(including, without limitation, the initial term), either the Company or Textron
Financial shall have given the other party hereto written notice of its decision
not to have the term of this Program Agreement automatically extended; in any
such case, the term of this Program Agreement shall terminate on the last day of
the then current term hereof. The expiration of the initial three year term, or
any renewal term, of this Program Agreement shall not relieve the Company of (a)
any of its unperformed obligations hereunder or (b) any of its obligations under
the Repurchase Agreement, any Risk Pool Indemnity, or any other agreement with
Textron Financial in respect of loans made or any commitments issued pursuant to
the Program prior to such expiration.

        3.3  Textron Financial

 

  Early Termination:

Textron Financial may terminate the term of this Program Agreement prior to its
scheduled termination date by giving the Company not less than twenty (20) days'
prior written notice of its intent to so terminate as a result of (a) any
default by the Company under this Program Agreement, the Repurchase Agreements,
or any Risk Pool Indemnity, which remains uncured for the greater of thirty (30)
days after receipt by the Company of written notice of the existence thereof
from Textron Financial or such other cure period provided for herein or therein,
provided that no such thirty (30) day cure period shall be provided if such
default or breach is not susceptible to being cured or, if curable, the Company
shall have not promptly commenced efforts to effect such cure and diligently
pursued the same during such 30-day period, (b) a reasonable determination by
Textron Financial that the annual financial statements delivered to Textron
Financial pursuant to Section 3.5 hereof reflect a material adverse change in
the financial condition of the Company, (c) a reasonable determination by
Textron Financial that the annual financial statements delivered to Textron
Financial pursuant to Section 3.5 hereof reflect a material adverse change in
the financial condition of the Parent, (d) the termination by the Company of the
Repurchase Agreement in accordance with the terms thereof, and (e) any default
by the Parent under the Guaranty (after the expiration of any applicable cure
period) or the termination of the continuing nature of the Guaranty by the
Parent. Notwithstanding such early termination, the Company shall be obligated
in accordance with all the terms and conditions under the Program, including
without limitation this Program Agreement, the Repurchase Agreement, any Risk
Loss Indemnity, and any other agreement between the Company and Textron
Financial, until such times as all obligations, monetary and otherwise, in
respect of the Program and loans made or commitments/approvals issued prior to
such early termination date are satisfied with Textron Financial. For the
avoidance of doubt, upon the early termination date, Textron Financial shall
have no obligations to advance any additional sums or make any additional loans
under the Program.


-7-

--------------------------------------------------------------------------------

  3.4  Company Early     Termination:

The Company may terminate the term of this Program Agreement prior to its
scheduled termination date by giving Textron Financial not less than twenty (20)
days prior written notice of its intent to so terminate in the event of any
material breach by Textron Financial of any of its material obligations under
this Program Agreement or any of the other agreements contemplated herein to
which Textron Financial is a party. Notwithstanding such early termination, the
Company shall continue to be obligated in accordance with all of the terms and
conditions under the Program, including without limitation this Program
Agreement, the Repurchase Agreements, any Risk Loss Indemnity, and any other
agreement between the Company and Textron Financial entered into in connection
with the transactions contemplated by this Program Agreement, until such time as
all obligations, monetary and otherwise, in respect of the Program and loans
made or commitments/approvals issued prior to such early termination date are
satisfied with Textron Financial. For the avoidance of doubt, upon the early
termination date, Textron Financial shall have no obligations to advance any
additional sums to Builders under the Program.

        3.5  Covenants:

Commencing with fiscal year ended December 31, 2004 and for each fiscal year
during the term of this Program Agreement, the Company shall deliver (if not
available by public records through SEC filings) to Textron Financial audited
consolidated financial statements of (a) the Company and its consolidated
subsidiaries and (b) the Parent and its consolidated subsidiaries (including
among such consolidated subsidiaries the Company) for each such fiscal year,
prepared in accordance with generally accepted accounting principles,
immediately upon the submission of the same to its other lenders or 90 days
after the end of each such fiscal year, whichever is earlier. The Parent shall
deliver to Textron Financial unaudited, internally prepared consolidated
financial statements of the Parent and its consolidated subsidiaries (including
the Company) within thirty (30) days of the end of each fiscal quarter during
the term of this Program Agreement.

        3.6  Documentation:

All legal documentation ("Lending Documents") entered into between the parties
to this Program Agreement and any third parties as applicable must be
satisfactory to Textron Financial and its counsel.

      4.  Other Agreements:           4.1  Default

Should Company fail to perform any act contemplated herein or any covenant
contained herein, and the same shall continue after five (5) business days
written notice to Company from Textron Financial regarding such failure, then
the Company shall be in default under the Program. A default under the Program
Agreement shall also be deemed a default under the Repurchase Agreement, any
Risk Loss Indemnity, and any other agreement between the Company and Textron
Financial and, upon default hereunder, Textron Financial shall have all of the
rights and remedies provided for in this Program Agreement, in the Repurchase
Agreement, any Risk Loss Indemnity, and any such other agreement and all of the
rights and remedies afforded Textron Financial at law and in equity.

        4.2  Company  


-8-

--------------------------------------------------------------------------------

  Disclaimers:

Solely as between Company and Textron Financial, Company hereby disclaims any
present or future security interest or other interest in its favor in the
collateral financed or refinanced for Builders by Textron Financial (and in any
proceeds thereof), effective with respect to each Builder as of the date that
Textron Financial first advances funds on behalf of such Builder, unless and
until Company exercises its obligations, if any, under the Repurchase Agreement.

        4.3  No Partnership     or Agency:

Textron Financial and Company agree that neither this Program Agreement nor the
Repurchase Agreement, nor any Risk Loss Indemnity create any partnership, joint
venture or agency relationship between them. In addition, this Agreement does
not constitute either party hereto, or any of their officers, directors or
employees, as the agent or legal representative of the other for any purpose
whatsoever.

        4.4  Entire     Agreement:

This Program Agreement, together with any other written agreements duly executed
by the parties contemporaneously herewith or subsequent hereto addressing the
same subject matter, contains the entire understanding of the parties with
respect to the subject matter hereof.

        4.5  Set-Off:

Company grants Textron Financial the right to set-off any amounts owed to
Textron Financial by Company against any amounts that may otherwise be due
Company, provided however that before Textron Financial exercises any such right
it shall give Company five (5) days written notice of its intent to take such
action.

        4.6  No Third Party     Beneficiaries:

The provisions of this Program Agreement are for the exclusive benefit of the
parties hereto, and nothing contained herein shall create any rights in any
Builder or any other entity claiming to be a third party beneficiary, nor shall
it affect or impair any rights which either party hereto may have against any
Builder or any other party.

  4.7  Negotiated     Document:

This Program Agreement is a negotiated document and shall not be construed to
have meaning less favorable to one party merely because that party is deemed to
be the draftsman of this Program Agreement or any part of it.

        4.8  Assignments:

The Company may not assign any of its rights or obligations hereunder under the
Repurchase Agreement or under any Risk Loss Indemnity without the prior written
consent of Textron Financial, which consent shall not be unreasonably withheld.

        4.9  Governing     Law:

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF RHODE ISLAND, WITHOUT REFERENCE TO CONFLICT OF LAW PRINCIPLES. If
any provision of this Agreement in any way contravenes the public policy of any


-9-

--------------------------------------------------------------------------------

 

state or jurisdiction where this Agreement is sought to be enforced, such
provision shall be deemed not to be a part of this Agreement and this Agreement
shall remain in full force and effect except as to the deletion of such
provision.

        4.10  Waiver
of Jury     Trial:

THE PARTIES HERETO HEREBY WAIVE THEIR RIGHT TO TRIAL BY JURY OF ANY MATTER
ARISING OUT OF OR RELATING TO THIS PROGRAM AGREEMENT OR THE SUBJECT MATTER
HEREOF.

        4.11  Counterparts:

This Agreement may be executed in counteparts.

        4.12  No Committed     Line of Credit:

Nothing herein shall constitute a committed line of credit as to any particular
Builder, and Textron Financial shall not be bound to finance any particular
Builder or any particular goods or inventory.

        4.13  Affiliate     Defined:

As used herein, any party which controls, is controlled by or under common
control with another party shall be deemed an "affiliate" of such other party.
As used in the preceding sentence, the term "control" means the possession,
directly or indirectly, of the power to cause the direction of the management
and policies of a party, whether through the ownership of voting securities, by
contract or otherwise.

        4.14  Further     Assurances:

Company further agrees to do, execute and deliver, or cause to be done, executed
and delivered, and agrees to use its best efforts to cause its permitted
successors and assigns to do, execute and deliver, or cause to be done, executed
and delivered, all such further acts, transfers and assurances, for the better
assuring, conveying and confirming unto Textron Financial and its successors and
assigns, all and singular, the rights and benefits under this Program Agreement
and otherwise implementing the intention of the parties under this Program
Agreement, as Textron Financial and its successors and assigns reasonably shall
request.

        4.15  Notices:

All notices pursuant to this Program Agreement shall be in writing and shall be
sent: (1) by certified mail, return receipt requested; or (2) via facsimile to
the fax number below, provided a copy is sent the same day by nationally
recognized overnight courier with receipt acknowledged. Notices shall be sent to
the address of the applicable party set forth below, or such other address as
such party may designate from time to time in a notice to the other party.


Upon due execution by Textron Financial and Company, this Agreement shall
constitute a binding contract between Textron Financial and Company as of the
date first set forth above.



-10-

--------------------------------------------------------------------------------


TEXTRON FINANCIAL CORPORATION

By:       ____________________________
Name:  ____________________________
Title:    ____________________________

Address for notices: Textron Financial Corporation     11575 Great Oaks Way
Suite 210
Alpharetta, Georgia 30022  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






-11-

--------------------------------------------------------------------------------

  Attention to the following:           Thomas J. Low
Division President
Facsimile: (770) 777-3348           Thomas H. Kaiser
Vice President and Assistant General Counsel
Facsimile: (770) 360-1458  


COMPANIES:       All American Homes of Colorado, LLC All American Homes of
Indiana, LLC     By:_______________________________
By:_______________________________     Name:_____________________________
Name:_____________________________     Title:______________________________
Title:______________________________         All American Homes of Iowa, LLC All
American Homes of Kansas, LLC     By:_______________________________
By:_______________________________     Name:_____________________________
Name:_____________________________     Title:______________________________
Title:______________________________         All American Homes of North
Carolina, LLC All American Homes of Ohio, LLC    
By:_______________________________ By:_______________________________    
Name:_____________________________ Name:_____________________________    
Title:______________________________ Title:______________________________      
  All American Homes of Tennessee, LLC Mod-U-Kraf Homes, LLC    
By:_______________________________ By:_______________________________    
Name:_____________________________ Name:_____________________________    
Title:______________________________ Title:______________________________    


-12-

--------------------------------------------------------------------------------

Address for notices: All American Homes of Colorado, LLC
3333 E. Center Drive
Milliken, CO 80543 All American Homes of Indiana, LLC
1418 S. 13th Street
Decatur, IN 46733         Attention to the following:
Asst. General Manager - Troy Biggs Attention to the following:
General Manager - Ryan Scott         Facsimile: (970) 587-0545 Facsimile: (260)
724-8987         All American Homes of Iowa, LLC
P.O. Box 219
1551 15th Avenue SE
Dyersville, IA 52040 All American Homes of Kansas, LLC
P.O. Box 259
126 Nichols Road
Osage City, KS 66523         Attention to the following:
General Manager - Del Herr Attentino to the following:
Asst. General Manager - Quintin Robert         Facsimile: (563) 875-8381
Facsimile: (785) 528-4795         All American Homes of North Carolina, LLC
2015 U.S. 221 South Hwy.
P.O. Box 929
Rutherfordton, NC 28139 All American Homes of Ohio, LLC
4005 All American Way
Zanesville, OH 43701         Attention to the following:
General Manager - Neil Sayers Attention to the following:
General Manager - David Johnson         Facsimile: (828) 248-4188 Facsimile:
(740) 450-2909         All American Homes of Tennessee, LLC
P.O. Box 890
102 Evergreen Drive
Springfield, TN 37172 Mod-U-Kraf Homes, LLC
P.O. Box 573
260 Weaver Street
Rocky Mount, VA 24151         Attention to the following:
General Manager - Carel Whiteside Attention to the following:
General Manager - Jeff Powell         Facsimile: (615)382-8303 Facsimile: (540)
483-2228       Cc:      Kathy Samovitz
Corporate Counsel for All American Homes
Coachmen Administrative Services, Inc.
P.O. Box 3300
2831 Dexter Drive
Elkhart, IN 46514




-13-

--------------------------------------------------------------------------------

[textlogo.jpg]

REPURCHASE AGREEMENT

This Repurchase Agreement (this “Agreement”) is entered into as of May, 10,
2004, between the undersigned Manufacturer (“Manufacturer”) and Textron
Financial Corporation (“Textron Financial”).

RECITALS

  A. Manufacturer sells various floor plans of modular homes (“Homes”) to
Independent Builders (“Builders”) who frequently desire to finance such
purchases;

  B. Such Homes remain inventory of the Builder(s), typically for use as model
homes, until sold by the Builder; and

  C. Textron Financial is in the business of financing the acquisition of
various types of inventory, including such Homes for Builders.


AGREEMENT

In order to induce Textron Financial to finance the acquisition of Homes by a
Builder and/or to induce Textron Financial to refinance Homes already in the
possession of a Builder, Manufacturer agrees with Textron Financial as follows:

1.      Sale of Homes; Warranties of Manufacturer. When a Builder orders Homes
from Manufacturer and requests that Textron Financial finance the acquisition of
such Homes, Manufacturer shall deliver or cause to be delivered to Textron
Financial one or more invoices evidencing the Unit cost (“Unit Invoice”), which
shall include delivery and attachment to the foundation; and Unit soft costs
(“Soft Cost Invoice”). These costs and the invoices related thereto shall
collectively be referred to as the Total Invoice Cost. By delivery of any Unit
Invoice to Textron Financial, Manufacturer shall represent and warrant to
Textron Financial that:

  (a)

Manufacturer has good title to such Homes and will, upon payment by Textron
Financial of the net invoice cost therefor transfer title to such Homes to such
Builder free and clear of liens, claims and encumbrances;

  (b)

Such Homes are current models, are in unused condition and are free of defects;

  (c)

The Unit cost of such Homes represents the true cost of such Homes to such
Builder;

  (d)

Such Homes were ordered by such Builder from Manufacturer (the “Order”), the
Order was accepted by Manufacturer and such Builder requested that Textron
Financial finance its acquisition of such Homes as evidenced by the issuance of
an approval number by Textron Financial, which has not been prior revoked and is
no more than one hundred and eighty (180) days old;

 

(e)

Such Homes conform in all respects to the Order and will not be shipped to such
Builder prior to Textron Financial’s approval of such Unit Invoice for payment;

  (f)

All Unit Invoices comply with all applicable federal, state and local laws; and

  (g)

All Unit Invoices presented to Textron Financial have been reviewed by
Manufacturer, and Manufacturer agrees that all Unit Invoice amounts are accurate
and reasonable, and that no party other than Manufacturer or Builder has any
ownership interest in the Unit Invoices at the time of presentation of the same
to Textron Financial.

  (h)

Manufacturer shall further represent and warrant to Textron Financial that such
Units are free and clear of liens, claims and encumbrances of all parties other
than Textron Financial.


In the event that Textron Financial, with the approval of Manufacturer,
refinances Homes or other costs associated with the Homes already in the
possession of a Builder, Manufacturer shall execute a letter substantially in
the form attached hereto as Exhibit A. Each such letter executed by Manufacturer
shall be considered an Unit Invoice for purposes of Manufacturer’s obligations
under this Agreement. By delivery of such an executed letter to Textron
Financial, Manufacturer shall make to Textron Financial the representations and
warranties set forth in Subparagraphs (b), (c), (f) and (g) of this Paragraph
with respect to the Homes or Invoices identified thereon.

2.      Payment Obligations. Textron Financial will establish a credit limit for
each Builder approved by Textron Financial for the extension of credit. Such
credit limit shall not constitute a committed line of credit and Textron
Financial shall not be bound to finance any particular Homes, Unit set-up costs
or Unit Soft costs. Textron Financial shall be obligated to pay the Total
Invoice Cost, less any discount applicable to Textron Financial from time to
time (the “Net Invoice Cost”), for invoices which Textron Financial approves and
pays. Payments for Set Up Invoices and Soft Cost Invoices shall not exceed those
percentages set forth in that certain Program Agreement entered into between
Textron Financial and Manufacturer dated _____________, as the same may be
amended from time to time. Manufacturer will secure from Textron Financial an
approval number for Homes to be delivered to a Builder before they are
manufactured. Manufacturer may ship its Homes in reliance upon an approval
number issued by an authorized Textron Financial employee, or through Textron
Financial’s online automated approval system. Manufacturer will not seek an
approval number for Invoices, nor deliver to a Builder, Homes for which it does
not have a bona fide order from an authorized representative of the Builder.
Manufacturer will not forward to Textron Financial its Invoice and certificate
of origin for payment unless it has received an approval number from Textron
Financial and unless the Homes have been shipped. Textron Financial agrees: (a)
it shall pay to Manufacturer the Net Invoice Cost within ten (10) business days
of an invoice date or Textron Financial’s receipt of the Invoice, whichever is
later; (b) it will pay the Net Invoice Cost to Manufacturer for any Home that
has a valid approval number from Textron Financial; (c) it will only request
Manufacturer to repurchase a Home after it has made a legal repossession of same
unless otherwise agreed to, in writing, by and between Textron Financial and
Manufacturer.

3.      Repurchase Obligations of Manufacturer. Should Textron Financial at any
time repossess or otherwise come into actual or constructive possession of any
Homes financed or refinanced by Textron Financial for any Builder regardless of
the manner or method of possession, within thirty-seven (37) months following
the date of Textron Financial’s purchase date of such Invoice for such Homes or
Soft Costs Invoices (the “Repurchase Period”), Manufacturer shall repurchase
such Homes from Textron Financial and repay to Textron Financial the Total
Invoice Costs upon the following terms and conditions:

--------------------------------------------------------------------------------

  (a)

Manufacturer shall repurchase from Textron Financial all Homes and Invoices
evidencing the Total Invoice Costs within thirty (30) calendar days upon receipt
of notice (“Repurchase Notice”) from Textron Financial that such Homes are in
Textron Financial’s possession, wherever located and in whatever condition.
Beyond warranty of title or ability to transfer Builder’s title to Manufacturer,
and Textron Financial’s representation that it is transferring all of its right,
title and interest to Manufacturer, such transfer shall be without any express
or implied warranties including merchantability or fitness for a particular
purpose;

  (b)

The repurchase price for such Homes (the “Repurchase Price”) shall be equal to:
(i) the outstanding principal balance, accrued interest and delinquency charges
owing to Textron Financial by the applicable Builder with respect to the Total
Invoice Cost, plus (ii) all reasonable expenses incurred by Textron Financial in
connection with the repossession, foreclosure and/or maintenance of such Homes
and Invoices related thereto.

  (c)

The Repurchase Price shall be determined as of the date of the Repurchase
Notice.


  (d) 

In the event that a purported sale from Manufacturer to Builder is subject to a
lien in favor of Manufacturer or anyone claiming under or through Manufacturer,
or is not otherwise marketable or saleable upon delivery due to damage in
shipment, defects or non-compliance with applicable federal, state or local
rule, laws or regulations or if Manufacturer breaches any of its representations
or warranties hereunder (collectively “Non-conforming Homes”), then upon written
demand by Textron Financial, Manufacturer shall pay Textron Financial the
Repurchase Price with respect to such item(s) of Non-conforming Homes regardless
of whether Textron Financial comes into possession of such Non-conforming Homes
and the provisions of paragraph 3 shall not apply and the time limitation on
Manufacturer’s obligation to repurchase in paragraph 3 shall not apply; provided
however, if such Homes are deemed to be Non-conforming Homes due to a
manufacturing defect or damage in shipment, Manufacturer’s obligation to pay the
Repurchase Price on account of such defect or damage shall be subject to notice
from Textron Financial to Manufacturer of such non-conformance or damage, and
Manufacturer shall be given a reasonable time to make satisfactory repairs.
Accordingly, if Manufacturer corrects and/or repairs such damage or
non-conformance, then such Homes shall no longer be deemed to be Non-conforming
Homes, and Textron Financial shall not issue a repurchase demand on such Homes
by virtue of such defect or non-conformance.

  (e)

If Manufacturer fails to pay the Repurchase Price within thirty (30) days from
the date on which Textron Financial gives written notice that such Homes are in
Textron Financial’s possession, then Textron Financial shall be entitled to
interest on the Repurchase Price retroactive to the date of such notice at the
Prime Rate as published in the Wall Street Journal (or as published in such
other form as may be designated by Textron Financial from time to time), as such
rate may change from time to time, plus four percent (4%) calculated on the
outstanding average daily balance. Textron Financial shall have no obligation to
deliver any item of Homes to any particular location in order to demand the
Repurchase Price: provided, however, Manufacturer will not be liable for such
Repurchase Price unless Textron Financial takes actual or constructive legal
possession of the Homes.

4.      The passage of the Repurchase Period referenced above will be suspended
temporarily for all affected Homes and Invoices comprising the Total Invoice
Costs, as of the date any of the following events occur, and will not resume
until the date Textron Financial obtains possession of the Homes by court order
or consent of all relevant parties, and shall be automatically extended to 30
days after the date Textron Financial obtains such possession: (i) Textron
Financial institutes any type of legal action to obtain possession of any Homes
from Builder; (ii) any legal action is instituted as a result of a dispute with
another creditor regarding priority rights in the Homes; (iii) a voluntary or
involuntary bankruptcy action is filed by or on behalf of the Builder; or (iv)
any legal proceeding is filed or any governmental proceedings or order which
prevents Textron Financial from obtaining possession of the Homes.

5.      Events of Default. The following are events of default under this
Agreement:

  (a)

Manufacturer fails in the performance of any obligation when due under this
Agreement;

  (b)

Manufacturer sustains a materially adverse change in its financial condition,
assets or prospects, as determined by Textron Financial in its sole discretion;

  (c)

Manufacturer fails to give Textron Financial at least fourteen (14) days advance
written notice of Manufacturer’s intentions to sell, lease, transfer or
otherwise dispose of substantially all of Manufacturer’s assets; or consolidate
with or merge with any entity, or permit any other entity to consolidate or
merge into Manufacturer, except where said merger involves the parent company or
wholly owned subsidiary of the parent company; or

  (d)

Manufacturer or Textron Financial commences a case or an order of relief is
entered under any bankruptcy, reorganization, insolvency, liquidation or similar
law.


6.      Textron Financial’s Remedies After Default. Upon a default hereunder,
and at any time thereafter, any Manufacturer obligation herein described and any
other amounts then owing by Manufacturer to Textron Financial shall become
immediately due and payable. In addition, in the case of a default as described
above in section 5(c), Manufacturer will be liable for all obligations that
arise as a result of any funding by Textron Financial to any party other than
Manufacturer until such required written notice as described in section 5(c) is
received by Textron Financial. Textron Financial shall have all other rights and
remedies allowed by law.

7.      Waivers; Binding Effect; Governing Law. The obligations of Manufacturer
under this Agreement are absolute and unconditional. Manufacturer shall not be
released from such obligations for any reason, nor shall such obligations be
reduced, diminished or discharged for any reason, including without limitation,
(a) any instance of modification of, or indulgence granted by Textron Financial
with respect to, the obligations of any Builder owing to Textron Financial
(collectively, the “Obligations” and, individually, an “Obligation”), (b) any
failure of Textron Financial to timely enforce any right or remedy available to
Textron Financial in connection with the Obligations, (c) any modification of
any agreement securing performance of any Obligation or the substitution or the
release of collateral thereunder, (d) the invalidity of any agreement forming a
part of the Obligations. Manufacturer waives: (i) any right to require Textron
Financial to proceed against a Builder or to pursue any other remedy prior to
exercising Textron Financial’s rights under this Agreement, other than as may be
expressly set forth herein, (ii) notice of the acceptance of this Agreement by
Textron Financial, the non-performance of any Obligation of any Builder owing to
Textron Financial, or the amount of the Obligations outstanding at any time,
(iii) demand and presentation for payment upon the applicable Builder, (iv)
protest and notice of protest and diligence of bringing suit against any
Builder,; and (vi) any other defense to Manufacturer’s obligations under this
Agreement. Textron Financial’s failure to exercise any rights

--------------------------------------------------------------------------------

granted hereunder shall not operate as a waiver of those rights. This Agreement
shall be binding upon the parties hereto and shall inure to the benefit of their
successors and assigns. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Rhode Island, without reference to
applicable conflict of law principles.

8.      Termination by Manufacturer. This Agreement shall continue in full force
and effect until terminated by either party by written notice to the other
party. Such termination shall be effective thirty (30) days after receipt of
such notice, but such termination shall not affect the liabilities of
Manufacturer with respect to Invoices paid by Textron Financial and Invoices and
Homes approved for payment and financing by Textron Financial prior to the
effective date of such termination, even though such Invoices are paid by
Textron Financial thereafter, and such termination shall not affect the rights
and obligations of the parties as to any transaction entered into prior to the
receipt of such notice of termination, including without limitation transactions
for which approvals are pending or which will not be completed until after the
effective date of termination. It is specifically agreed between the parties
that termination shall not limit or relieve Manufacturer from its repurchase
obligations hereunder for Homes and Invoices financed prior to the effective
date of the termination notice which obligations shall survive termination of
this Agreement.

9.      Miscellaneous.

  (a)

Textron Financial and Manufacturer acknowledge and agree that this Agreement
does not create any partnership, joint venture or agency relationship between
them.

  (b)

All remedies in this Agreement shall be cumulative and not alternative.

  (c)

If Textron Financial is required to enforce its rights hereunder through legal
proceedings or otherwise, Manufacturer shall pay court costs and Textron
Financial’s reasonable attorney fees.

  (d)

Textron Financial may assign this Agreement, but Manufacturer may not assign its
rights or delegate its duties hereunder without the prior written consent of
Textron Financial.

  (e)

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof. Neither this Agreement nor any provisions hereof may
be changed, waived, discharged or terminated orally, but only by an instrument
in writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

  (f)

Any notice required or permitted hereunder shall be in writing, and shall be
either delivered or mailed in the United States mail, certified or registered,
return receipt requested with proper postage prepaid, to the party to be
notified at the address for such party in this Agreement. Any such notice shall
be deemed effectively given and received for all purposes upon the earlier of
(i) the delivery of such notice to the address of the party notified; (ii)
refusal to accept delivery by the party being notified; or (iii) two (2) days
after the notice is deposited in the United States mail, certified or registered
mail, return receipt requested, properly addressed to the party notified. Any
party may change its address for notice by giving the other party written notice
of change of address.

  (g)

The provisions of this Agreement are for the exclusive benefit of the parties
hereto, and nothing contained herein shall affect or impair any rights which
either party hereto may have against Builder or any other party.


Executed as of the date first set forth above.

Textron Financial:

TEXTRON FINANCIAL CORPORATION   MANUFACTURER(S):

ALL AMERICAN HOMES OF COLORADO, LLC

By:                                         

By:                                          Print Name:  Don Poskus
Print Title:  AVP, Credit
Address:  P.O. Box 3090
Alpharetta, GA 30023   Print Name:  
Print Title:  
Address:

SIGNATURES CONTINUE ON FOLLOWING PAGE

--------------------------------------------------------------------------------

  ALL AMERICAN HOMES OF INDIANA, LLC

  By:                                
                                                     Print Name:  
Print Title:  
Address:



  ALL AMERICAN HOMES OF IOWA, LLC

  By:                                
                                                     Print Name:  
Print Title:  
Address:



  ALL AMERICAN HOMES OF KANSAS, LLC

  By:                                
                                                     Print Name:  
Print Title:  
Address:



  ALL AMERICAN HOMES OF NORTH CAROLINA, LLC

  By:                                
                                                     Print Name:  
Print Title:  
Address:



  ALL AMERICAN HOMES OF OHIO, LLC

  By:                                
                                                     Print Name:  
Print Title:  
Address:



  ALL AMERICAN HOMES OF TENNESSEE, LLC

  By:                                
                                                     Print Name:  
Print Title:  
Address:



  MOD-U-KRAF HOMES, LLC

  By:                                
                                                     Print Name:  
Print Title:  
Address:

--------------------------------------------------------------------------------

EXHIBIT A
(Form of Refinance Letter)

Address

, , 20

Re:    That certain Repurchase Agreement dated as of , , 20, between
("Manufacturer") and Textron Financial Corporation ("Textron Financial") (the
"Repurchase Agreement")

Dear      :

Textron Financial desires to provide certain financial accommodations to
(“Builder”) secured by those Homes identified on this Exhibit A incorporated
herein by reference (“Homes”). As a condition of Textron Financial providing
such financial accommodations to Builder, however, Manufacturer must agree that
all of the Homes shall be subject to all of its liabilities and obligations
under the Repurchase Agreement as if Textron Financial had originally financed
the Builder’s acquisition of the Homes pursuant to and in reliance on the terms
of the Repurchase Agreement.

Please acknowledge Manufacturer’s agreement that all of the Homes shall be
subject to all of Manufacturer’s liabilities and obligations under the
Repurchase Agreement as if Textron Financial originally financed the Builder’s
acquisition of the Homes pursuant to and in reliance on the terms of the
Repurchase Agreement by signing below and by signing Exhibit A, and return your
original signatures to me via facsimile and U.S. Mail.

Thank you.

      TEXTRON FINANCIAL CORPORATION      
By:                                                                       
Print Name:               
Title:                  

Acknowledged and agreed to:

Address


By:                                          
Print Name:        
Title:
Date:


--------------------------------------------------------------------------------

EXHIBIT A

Manufacturer                                              Invoice
Date                                              Serial
Number                                              Amount